                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                            )       Case No. 17-17361
                                                  )
RICHARD M. OSBORNE,                               )       Chapter 7
                                                  )
         Debtor.                                  )       Judge Arthur I. Harris

                      APPLICATION TO EMPLOY
     AG REAL ESTATE GROUP, INC. AND ERIC M. SILVER AS REALTOR AND
          PROPERTY MANAGER, NUNC PRO TUNC TO AUGUST 1, 2019

         Kari B. Coniglio (the “Trustee”), the interim chapter 7 trustee for the bankruptcy estate of

Richard M. Osborne (the “Debtor”), applies (the “Application”) for entry of an order,

substantially in the form attached as Exhibit 1, authorizing her to employ Ag Real Estate Group,

Inc. and Eric M. Silver (together, “Ag”) as realtor and property manager of the Properties

(defined herein) pursuant to section 327 of title 11 of the United States Code (the “Bankruptcy

Code”) and rules 2014 and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), nunc pro tunc to the date of this Application. In support of this Application, the Trustee

submits the Declaration of Eric M. Silver in Support of Application to Employ Ag Real Estate

Group, Inc. as Property Manager and Realtor (the “Silver Declaration”), attached as Exhibit 2,

and respectfully represents as follows:

                                      Jurisdiction and Venue

         1.     The Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.     The statutory and legal predicates for the relief requested herein are section 327(a)

of the Bankruptcy Code and Bankruptcy Rules 2014 and 2016.




17-17361-aih       Doc 552    FILED 08/01/19       ENTERED 08/01/19 17:16:22           Page 1 of 11
                                           Background

       4.      On December 17, 2017, the Debtor filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code [Doc. No. 1].

       5.      The Debtor’s bankruptcy proceeding was converted to a case under chapter 7 of

the Bankruptcy Code on July 3, 2019 (the “Conversion Date”) [Doc. No. 482].

       6.      On the Conversion Date, the Trustee was appointed the interim trustee for the

Debtor’s estate [Doc. No. 484].

       7.      The Debtor owns a number of properties from which he collects rents. The list of

the rental properties subject to this application (the “Properties”) is attached as an exhibit to the

proposed engagement letter with Ag, which is attached as Exhibit 3.

       8.      The Court has authorized the Trustee to operate the Properties for a period of six

months, through and including January 23, 2020 [Doc. No. 549].

       9.      The Court also authorized the Trustee to manage the Properties through a property

manager, who will interface with tenants, lease properties, collect rents, make minor repairs,

allow tenants to offset rents for necessary repairs made to properties, and perform any other

activities that arise in the ordinary course of managing rental properties [Docket No. 549].

                                         Relief Requested

       10.     The Trustee requests entry of an order under section 327(a) of the Bankruptcy

Code authorizing her to employ Ag as realtor and property manager of the Properties.

                                        Law and Analysis

       11.     Sections 327(a) of the Bankruptcy Code allows the Trustee, with the Court’s

approval, to “employ one or more . . . professional persons . . . that do not hold or represent an




                                                 2

17-17361-aih     Doc 552     FILED 08/01/19       ENTERED 08/01/19 17:16:22            Page 2 of 11
interest adverse to the estate, and that are disinterested persons, to represent or assist the trustee

in carrying out the trustee’s duties under this title.”

        12.     A trustee’s application for the employment of attorneys shall state

        specific facts showing the necessity for the employment, the name of the person
        to be employed, the reasons for the selection, the professional services to be
        rendered, any proposed arrangement for compensation, and, to the best of the
        applicant’s knowledge, all of the person’s connections with the debtor, creditors,
        any other party in interest, their respective attorneys and accountants, the United
        States trustee, or any person employed in the office of the United States trustee.

Fed. R. Bankr. P. 2014(a).

        13.     The Trustee has selected Ag and its president, Mr. Silver, for their experience in

the management and brokerage of real property. Ag’s professional staff has over seventy-two

years of combined experience in real estate brokerage and property management in Northeast

Ohio. Mr. Silver is a licensed real estate broker who has more than twenty-five years of

experience in real estate matters. Moreover, having acted as a court-appointed receiver, Mr.

Silver is familiar with the management and brokerage of real property in the counties where the

Properties are situated.

        14.     The Trustee has determined it is necessary to obtain a broker and property

manager.      The Trustee is currently examining whether she intends to sell or abandon the

Properties. Until that determination is made, Ag will collect rents (thus ensuring rents are paid to

the estate) and ensure that the Properties do not become abandoned or fall into disrepair. In the

event the Trustee decides to sell the Properties, the Trustee requires the assistance of an

experienced professional to assist in the disposition of the Properties.         These services are

necessary to assist the Trustee in making important financial decisions regarding the disposition

of the Properties and to maximize the value of the assets.




                                                   3

17-17361-aih      Doc 552     FILED 08/01/19        ENTERED 08/01/19 17:16:22           Page 3 of 11
       15.     Subjects to further order of this Court, the Trustee proposes that Ag, as broker,

render the following services: market the Properties for sale; assist in negotiating any

transactions involving the Properties; analyze offers and offer recommendations; assist with

completing sales transactions; and appear at hearings, if needed.

       16.     The Trustee further proposes that Ag, as property manager, render the following

services: act as the Trustee’s direct point of contact for all tenants, government authorities,

vendors, and suppliers; collect rent for occupied properties; receive and process all direct

property operating expenses; comply with all applicable laws relating to rental properties; offer

recommendations for preventative maintenance, repairs, tenant “make-ready” work; see that

vacant properties are being properly advertised; screen tenants; and coordinate maintenance,

lawn moving, trash removal, and any similar activities for all vacant parcels of land.

       17.     Subject to allowance by the Court, Ag will charge the following amounts for its

brokerage services:

               a.     10% fee on vacant parcels of land

               b.     Commercial real estate (improved):

                      1.      6% of the first $1,000,000 of gross sales price

                      2.      4% of the balance of the gross sales price exceeding $1,000,000

               c.     Residential real estate (improved)

                      1.      7% of the first $100,000 of gross sales price

                      2.      5% of the balance of the gross sales price exceeding $100,000

               d.     Reimbursement of up to $5,000 of actual, reasonable, third party out-of-
                      pocket marketing expenses (i.e., signage, advertising, etc.)

       18.     Subject to allowance by the Court, Ag will charge the following amounts for its

property management services:



                                                 4

17-17361-aih    Doc 552      FILED 08/01/19      ENTERED 08/01/19 17:16:22               Page 4 of 11
               a.      One-time start-up fees:

                       1.      $250 per tenant, for properties that are occupied (review leases and
                               data entry into property management/accounting system)

                       2.      $100 per parcel, for properties that are vacant and/or unimproved

               b.      Management fees (residential properties):

                       1.      $150 per tenant per month

                       2.      New tenant lease—fee equal to one month rent

                       3.      Lease renewal—$200 administrative fee

                       4.      $50 per vacant residential or commercial unit per month (not
                               applicable to vacant land)

                       5.      Evictions—$250 plus actual court costs and legal fees

                       6.      Repairs/tenant make ready work—actual cost plus 15%

                       7.      Management company to retain late fees collected

               c.      Management fees (commercial properties): greater of either

                       1.      $500 per month, or

                       2.      6% of gross collected monthly rent

       19.     The Trustee represents that, as set forth in the Silver Declaration, Ag has no

connection with the Debtor, his creditors, or any other party in interest, their respective attorneys

and accountants, the United States Trustee, any person employed in the office of the United

States Trustee, or any United States Bankruptcy Judge in this district, other than as specifically

stated in the Silver Declaration and as follows:

               a.      Mr. Silver is the court-appointed receiver in the matter Wells Fargo Bank,
                       National Association v. U.S. Tommy, Inc., et al., Case No. CV-11-750490,
                       in the Court of Common Pleas of Cuyahoga County, Ohio. Nathan Sinn
                       represents Mr. Silver in that case. Mr. Sinn represents a creditor in this
                       action.




                                                   5

17-17361-aih     Doc 552     FILED 08/01/19        ENTERED 08/01/19 17:16:22           Page 5 of 11
                b.      Mr. Silver is a personal friend of Howard Rabb. Mr. Rabb is a partner in
                        the firm of Dworken and Bernstein Co., L.P.A. (“Dworken”). Dworken
                        represented the Debtor as well as other Debtor-related entities.

        20.     Ag is disinterested and holds no claims or interest adverse to the Debtor’s estate

within the meaning of sections 101(14) and 327 of the Bankruptcy Code.

        21.     Ag will continue to conduct an ongoing review of its files to ensure that no

disqualifying circumstances arise, and if any new relevant facts or relationships are discovered,

Ag will supplement his disclosure to the Court.

        WHEREFORE, the Trustee requests entry of an order, substantially in the form attached

hereto as Exhibit 1, (a) authorizing the Trustee to employ Ag as broker and property manager of

the Properties on the terms and conditions set forth herein, and (b) granting such other and

further relief as is just and proper.

                                                  Respectfully submitted,



                                                  /s/ Patrick R. Akers
                                                  Drew T. Parobek (0016785)
                                                  Elia O. Woyt (0074109)
                                                  Carrie M. Brosius (0075484)
                                                  Patrick R. Akers (0095985)
                                                  VORYS, SATER, SEYMOUR AND PEASE LLP
                                                  200 Public Square, Suite 1400
                                                  Cleveland, Ohio 44114
                                                  (216) 479-6100
                                                  (216) 479-6060 (facsimile)
                                                  dtparobek@vorys.com
                                                  eowoyt@vorys.com
                                                  cmbrosius@vorys.com
                                                  prakers@vorys.com

                                                  Counsel to the Interim Trustee




                                                  6

17-17361-aih     Doc 552       FILED 08/01/19     ENTERED 08/01/19 17:16:22         Page 6 of 11
                                       NOTICE

       Pursuant to Local Bankruptcy Rule 9013-1, any objection to this application must
be filed by August 15, 2019. If no response or objection is timely filed, the Court is
authorized to grant the relief without further notice.



                                           /s/ Patrick R. Akers
                                           Patrick R. Akers (0095985)

                                           Counsel to the Interim Trustee




                                          7

17-17361-aih   Doc 552   FILED 08/01/19    ENTERED 08/01/19 17:16:22        Page 7 of 11
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Application to Employ Ag Real Estate

Group, Inc. and Eric M. Silver as Realtor and Property Manager, Nunc Pro Tunc to August 1,

2019 was served via the Court’s Electronic Case Filing System on August 1, 2019 on the

following who are listed on the Court’s Electronic Mail Notice List:

Patrick R. Akers on behalf of Trustee Kari B. Coniglio
prakers@vorys.com

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov,
Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Carrie M. Brosius on behalf of Trustee Kari B. Coniglio
cmbrosius@vorys.com, mdwalkuski@vorys.com

Kari B. Coniglio
kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com




17-17361-aih    Doc 552     FILED 08/01/19      ENTERED 08/01/19 17:16:22     Page 8 of 11
Bryan J. Farkas on behalf of Trustee Kari B. Coniglio
bjfarkas@vorys.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
mgazda@hendersoncovington.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The
Home Savings & Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
mhamed@kushnerhamed.com, kgross@kushnerhamed.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and
coachhouses Unit Owners' Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com




17-17361-aih    Doc 552     FILED 08/01/19      ENTERED 08/01/19 17:16:22        Page 9 of 11
 David M. Neumann on behalf of Interested Party Zachary B Burkons
 dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

 Timothy P. Palmer on behalf of Creditor The Huntington National Bank
 timothy.palmer@bipc.com, donna.curcio@bipc.com

 Drew T. Parobek on behalf of Trustee Kari B. Coniglio
 dtparobek@vorys.com, mdwalkuski@vorys.com

 Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
 tpycraft@ccj.com, bowman@ccj.com

 Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
 kroessler@walterhav.com,
 kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

 Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
 kroessler@walterhav.com,
 kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

 John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
 jrutter@ralaw.com

 Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
 fschwieg@schwieglaw.com

 Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
 msikora@sikoralaw.com, aarasmith@sikoralaw.com

 Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
 nsinn@bdblaw.com, grichards@bdblaw.com

 Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
 rsteinlage@meyersroman.com,
 jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com




17-17361-aih    Doc 552     FILED 08/01/19      ENTERED 08/01/19 17:16:22       Page 10 of 11
 Richard J. Thomas on behalf of Plaintiff Home Savings Bank
 rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

 Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
 atomko@sandhu-law.com, bk1notice@sandhu-law.com

 Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
 toole@buckleyking.com, young@buckleyking.com

 Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
 mtucker@ulmer.com

 Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
 bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

 Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Debtor Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Spec. Counsel Leslie E Wargo
 Leslie@Wargo-Law.com

 Elia O. Woyt on behalf of Trustee Kari B. Coniglio
 eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com

 Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
 maria.d.giannirakis@usdoj.gov

 Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
 Scott.R.Belhorn@usdoj.gov



                                                 /s/ Patrick R. Akers
                                                 Patrick R. Akers (0095985)

                                                 Counsel to the Interim Trustee




17-17361-aih    Doc 552     FILED 08/01/19      ENTERED 08/01/19 17:16:22         Page 11 of 11
